ORDER
PER CURIAM.
Lawrence G. Bonner (hereinafter, “Defendant”) appeals his conviction of sale of a controlled substance pursuant to Section 195 .211 RSMo (2000). Following a jury trial, Defendant was sentenced to fifteen years in the Missouri Department of Corrections. He contends that the trial court erred in admitting evidence of other uncharged crimes and in failing to suppress his identification in a photographic line-up.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b).